FILED
                            NOT FOR PUBLICATION                             OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50252

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00093-CAS

  v.
                                                 MEMORANDUM *
STEVE RANKIN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                          Submitted, September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Steve Rankin appeals from the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) motion for reduction of sentence. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

       Rankin contends that he is entitled to a sentence reduction under the Fair

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sentencing Act and subsequent amendments to the Sentencing Guidelines because

a reduction was expressly contemplated in the parties’ binding plea agreement

under Federal Rule of Criminal Procedure 11(c)(1)(C). We review de novo

whether a district court has authority to modify a defendant’s sentence under

section 3582(c)(2). See United States v. Austin, 676 F.3d 924, 926 (9th Cir. 2012).

      The district court correctly determined that Rankin is not eligible for a

sentence reduction because his sentence was based on a stipulation in the parties’

binding plea agreement, and not on a sentencing range that has been subsequently

lowered by the Sentencing Commission, as required by section 3582(c)(2). See id.

927-28. The plea agreement does not call for Rankin to be sentenced within a

particular Guidelines sentencing range nor, contrary to Rankin’s contention, is any

such Guidelines range expressly used in the agreement or evident from the

agreement itself. Accordingly, the district court lacked authority to modify

Rankin’s sentence under section 3582(c)(2). See id. at 928, 930.

      AFFIRMED.




                                          2                                       12-50252